428 So. 2d 241 (1983)
Katherine S. ODHAM, Tom B. Stewart, Jr., Individually and As Personal Representative of the Estate of Tom B. Stewart, Deceased; Salvatore Tumolo and Frances Tumolo, His Wife; Hans J. Voss and Ilsa Voss, His Wife; Kenneth Chellis and Joan Chellis, His Wife; William Smith and Marie Smith, His Wife; A. Edward Key; Lloyd N. Cobb and Glenda A. Cobb, His Wife; and John J. Williams and Andrea Williams, His Wife, Petitioners,
v.
Michael N. PETERSEN and the Board of Adjustments of Volusia County, Respondents.
No. 60822.
Supreme Court of Florida.
March 3, 1983.
C. Allen Watts, DeLand, for petitioners.
Daniel D. Eckert, Asst. County Atty., DeLand, for respondents.
PER CURIAM.
We granted review of the decision of the District Court of Appeal, Fifth District, in Odham v. Petersen, 398 So. 2d 875 (Fla. 5th DCA 1981), because of direct and express conflict with Phipps v. Board of Adjustment, 388 So. 2d 317 (Fla. 4th DCA 1980). The Fifth District's decision also conflicts with our recent decision in City of Deerfield Beach v. Vaillant, 419 So. 2d 624 (Fla. 1982), wherein we held that where full review of administrative action is given in the circuit court as a matter of right, one appealing the circuit court's judgment is not entitled to a second full review in the district court, but rather may seek review by petition for writ of certiorari.
We disapprove only that portion of the Fifth District Court's decision which conflicts with Vaillant. The other points raised by petitioners are insufficient to warrant a quashing of the district court's decision.
Accordingly, we approve the result reached by the Fifth District's decision.
It is so ordered.
ALDERMAN, C.J., and BOYD, OVERTON and McDONALD, JJ., concur.
ADKINS, J., dissents.